DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted May 18, 2021, has been reviewed by the examiner and entered of record in the file. As such, claims 1, 15 and 17 are amended. Claims 1, 2, 5-12 and 15-20 are pending in the instant application.
2.	Claims 5, 6, and 15-20 remain previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
3.	The scope of the invention of the elected subject matter as set forth previously is as follows:
A composition comprising R-perillic acid, wherein the composition comprises a beverage.
4.	The non-elected subject matter of claims 1, 2 and 5-12 in part is currently withdrawn from further consideration, pursuant to 37 CFR 1.142(b). 
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Previous Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Rieks, WO 2004/076400 A1 (published 09/10/2004, written translation provided), in view of Wang et al, (J. Food Protection 2012).
	Claims 3 and 4 are cancelled.
	Claim 1, as amended, is directed to an aqueous composition comprising perillic acid, (more specifically R-perillic acid (claim 11)), and more specifically a beverage (claim 12),  wherein the composition has a pH in the range of from 2.5 to 6.5, and wherein R-perillic acid is present in an amount from about 0.001% w/v to about 0.2% w/v, so that the composition is capable of maintaining the total amount of Lactobacillus sp present in the composition below 1,000 cfu/mL after 28 days at 22-25°C.  Claim 2 limits the weight percentage of perillic acid.  Claims 7 and 8 limit the pH range. Claims 9 and 10 limit the water content by weight of the composition.  
	Rieks teaches perillic acid as a preservative in composition, preferably in an aqueous preparation, a juice, or a food preservative, (please see page 9 of the written translation): 
                          
    PNG
    media_image1.png
    330
    619
    media_image1.png
    Greyscale


3 and wherein “R3” is hydrogen, and claims 49-51, which recite aqueous preparations/ juice/ food.  Rieks teaches that, “both the R and the S configurations of the compounds and mixtures thereof… are included” in the invention, see page 11 of the written translation.  Rieks teaches a weight percent range of 0.001% to 10% w/v, preferably 0.1% to 2% w/v, which fully encompasses the range of about 0.001% (w/v) to about 0.2% (w/v) required by claim 1:
“It is particularly advantageous of the mentioned uses if one or several of the compounds having formulas I to VII, perillic acid …are present in the preparation with a total concentration of 0.001 to 10% by weight, especially 0.1 to 2% by
weight” (see page 28 of the written translation).
Rieks teaches water content in an amount up to 100% in the formulations disclosed in Example 18 on pages 43-44 of the written translation.
	As such, Rieks teaches a composition comprising R-perillic acid as a preservative for use in aqueous preparations/juice/ food in an amount of 0.001% to 10% w/v, but does not specifically teach wherein the pH range is from 2 to less than 7.
However, Wang et al teach a variety of juices having pH that fall within in the instantly recited ranges, please see page 1874, column 1, section “Fruit juices,” wherein orange juice no. 1 has a pH of 3.4, orange juice no. 2 has a pH of 3.8, and carrot juice has a pH of 6.3.  Therefore in formulating fruit juices as taught by Rieks, it is evident that said juices would have a pH that falls within the range required by claims 1, 7 and 8.  
	Changing the weight, purity or other characteristic (i.e. pH, temperature, pressure, etc) of a known composition does not render the newer claimed form patentable where the difference in weight, purity or characteristic was inherent. It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is 
	Regarding the recitation of the range of weight % by volume of R-perillic acid, please see MPEP 2144.05, wherein in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, the optimization of result effect parameters (e.g., % w/v concentration) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	Claim 1 concludes with a recitation of the intended outcome of the administration of the R-perillic acid composition: “so that the composition is capable of maintaining the total amount of Lactobacillus sp present in the composition below 1,000 cfu/mL after 28 days at 22-25°C.” A claimed composition maybe obvious because it was suggested by, or structurally similar to, a prior art composition even though a particular benefit of the claimed composition asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art composition does in fact possess a particular benefit, In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). In this case, the total amount of Lactobacillus sp present in the composition after 28 days is considered a latent property of the composition disclosed by Rieks and the alleged unexpected result does not confer patentability.
	Accordingly, one of ordinary skill in the art would have been guided by the prior art to make the invention as claimed because Rieks teaches an aqueous composition comprising R-perillic acid as a preservative, in the recited range of weight percent by volume.
	Regarding claims 9 and 10, the amount of water in the composition is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal weight percent of water relative to the total amount of composition in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, instant claims 9 and 10 are also rejected as prima facie obvious.
	
Applicant’s Response
8.	Applicant submits a Rule 1.132 Affidavit showing that the antimicrobial activity of R-perillic acid is pH-dependent (in contrast to carvone, terpineol and geraniol), demonstrated against different microorganisms in Figures 1 and 2. 

Response to Arguments
9.	Applicant’s arguments have been fully considered but are not found persuasive. 
	It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has appropriately compared the claimed invention with that of the closest prior art and provided factual evidence which establishes unexpected results of the claimed invention. However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979).
	In the instant case, the previous claim amendments of May 18, 2021 don’t capture Applicant’s alleged unexpected result relative to the overlapping disclosure of Rieks which embraces R-perillic acid in aqueous composition at 0.001% to 10% w/v, in preferred amounts of 0.01% to 1% in Example 18.  That is, the claims must be drafted commensurate in scope with the unexpected results in order to overcome the prima facie case of obviousness, i.e. R-perillic acid demonstrates 100% microbial inhibition at concentrations of 0.000977% w/v up to 0.25% w/v in Figures 1 and 2 of the 1.132 
	The rejection of claims 1, 2, and 7-12 is maintained.

Conclusion
10.	In conclusion, claims 1, 2, 4-12 and 15-20 are pending in the application.  Claims 5, 6 and 15-20 are presently withdrawn as directed to non-elected inventions.  Claims 1, 2, 4 and 7-12 are rejected.  No claim is currently allowable.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /JANET L COPPINS/ Examiner, Art Unit 1628       

/CRAIG D RICCI/Primary Examiner, Art Unit 1611